Filed 4/8/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 80







State of North Dakota, 		Plaintiff and Appellee



v.



Brandon Glenn Trimble, 		Defendant and Appellant







No. 20140349







Appeal from the District Court of LaMoure County, Southeast Judicial District, the Honorable Daniel D. Narum, Judge.



AFFIRMED.



Per Curiam.



Tonya Duffy, Assistant State’s Attorney, P.O. Box 5, Lamoure, ND 58458, for plaintiff and appellee.



Scott Orel Diamond, 210 Broadway, Suite 401B, Fargo, ND 58102, for defendant and appellant.

State v. Trimble

No. 20140349



Per Curiam.

[¶1]	Brandon Glenn Trimble appeals from an amended criminal judgment.  Trimble argues the district court erred by finding Trimble violated his probation by accessing the internet and by residing away from his home overnight without his probation officer’s permission.  Trimble requests a remand for resentencing.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4), concluding the district court’s findings of fact are not clearly erroneous and the district court did not abuse its discretion when it revoked Trimble’s probation. 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom